Title: From George Washington to Major General Robert Howe, 24 September 1779
From: Washington, George
To: Howe, Robert


        
          Dear Sir
          Head Quarters West Point 24 Sepr 1779
        
        I have both your favs. of the 23d. By a deserter this day from Verplanks point I have recd pretty good information of the late movements upon that and Stoney point. He says they have sent down three Regiments and have upon that account contracted their Works.
        I have nothing to do with the Regulations in the Commissaries department. the Deputy attending your division must represent the particular situation of Colo. Armands Corps to His principal and take his order in the matter. I am &c.
        Be pleased to forward the enclosed to Colo. Moylan & Majr Tallmadge.
      